Order entered October 4, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00008-CV

     TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellant

                                     V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

              On Appeal from the 471st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 471-02739-2020

                                  ORDER
                Before Justices Molberg, Nowell, and Goldstein

      Before the Court is appellee’s September 22, 2021 “Second Emergency Rule

29.3 Motion: Extension of Trial Date.” We request a response, if any, from

appellants by October 11, 2021.


                                          /s/   KEN MOLBERG
                                                JUSTICE